Exhibit 10.1

Reptron Electronics, Inc.

2006 Incentive Compensation Plan

Policy

It is Reptron Electronics, Inc.’s policy to provide its employees, pursuant to
this 2006 Incentive Compensation Plan, the opportunity for increased
compensation based on achieving certain goals and to motivate employees and
properly reward success.

Plan Guidelines

A. Adoption of Plan: The 2006 Incentive Compensation Plan (the “Plan”) was
adopted and approved by the Compensation Committee of Reptron Electronics, Inc.
and approved by the Board of Directors of Reptron Electronics, Inc. effective
May 23, 2006.

B. Purpose of Plan and Effective Date: The purpose of the Plan is to establish
the terms and conditions under which the Company will pay eligible employees of
the Company certain incentive compensation for the calendar year beginning
January 1, 2006 and ending December 31, 2006. The Plan supercedes and terminates
as of April 1, 2006, the bonus plan in effect at the Freemont Facility. Unless
the Board of Directors specifically provides otherwise, all incentive pay will
be awarded solely in accordance with this Plan.

C. Eligibility: All employees of the Company who have been employed by the
Company at least six (6) months as of the end of the Company’s fiscal year on
December 31, 2006 and who are employed by the Company on the date payment is
made under the Plan.

D. Consolidated Minimum Pre-Tax Earnings Condition: No incentive pay
compensation shall be due or payable to any eligible employee under the Plan
unless and until the Company’s consolidated 2006 pre-tax earnings equal at least
$400,000 after deduction for all amounts to be paid for incentive compensation
under the Plan. If the Company has 2006 consolidated pre-tax earnings of at
least $400,000 but payment of incentive pay under the Plan would reduce
consolidated pre-tax earnings to less than $400,000, the incentive pay pool
shall be prorated among Eligible Employees entitled to incentive pay under the
Plan such that the Company has 2006 consolidated pre-tax earnings of $400,000
after payment of the prorated portion of the incentive pay.

E. Payments: Incentive compensation for Category I employees will be computed
and paid twice each year for all plant personnel, except facility management,
based on annualized six month financial results and audited twelve months
financial results. Sixty percent of any six month incentive compensation earned
during the first half of any year will be paid after the mid-year calculation is
completed with the remaining payment (if any) made based on the audited year end
results after deducting any payment made at the mid-year point, and making any
adjustments necessary to the first payment on account of



--------------------------------------------------------------------------------

any adjustments to the six month results based on the audited year end results.
Facility management and Category II and III Employees will receive incentive
compensation once each year based on audited year-end results, which payment
shall be made within thirty (30) days after audited year-end results are
available. Each Eligible Employee will receive incentive compensation only for
the time employed during the 2006 calendar year. Eligible Employees must be an
employee of the Company on the payment date in order to be eligible for and
entitled to receive incentive compensation under this Plan. Payment of incentive
pay under this Plan will be based on audited year-end results and final approval
of the Compensation Committee of the Board of Directors.

F. Discretion of the Board of Directors and Compensation Committee: Nothing in
this Plan shall prohibit the Board of Directors or the Compensation Committee
from awarding a bonus to one or more employees in addition to the incentive pay
paid pursuant to the Plan. The Board of Directors and Compensation Committee
reserves the right to modify, change or rescind this policy or the Plan at any
time at its sole discretion as required to meet the Company’s objectives.

Plan Components

A. Employees at Manufacturing Facilities – Category I Employees.

Employees at each of the Company’s manufacturing facilities (other than Category
II Employees - Support Staff and Category III Employees - Senior Management)
will earn incentive compensation based on a combination of the financial results
of their own facility and the consolidated financial results of the Company as
provided under this Plan. Incentive compensation will be computed as a function
of pre-tax income. No incentive pay shall be due or paid to any category of
employee unless and until consolidated pre-tax earnings for fiscal year 2006
(after deducting all amounts to be paid for incentive compensation) equal at
least to $400,000 prior to paying any incentive compensation to any group. The
incentive compensation in 2006 for Category I Employees is computed as follows:

 

  1. All employees of the Company (other than Category II Employees - Support
Staff and Category III Employees - Senior Management) at each of the Company
facilities, except those employees listed in item 2 and 3 below:

Pre-tax income at the facility where employee works ranging from 0% to 1.5% of
sales – no incentive pay earned.

Pre-tax income at the facility where employee works above 1.5% of sales –
incentive pay computed as 1% of base pay for each 1% of pre-tax income in excess
of 1.5% sales, up to a maximum incentive pay of 5% of base pay.

 

2



--------------------------------------------------------------------------------

  Example: If pre-tax income at the Gaylord facility were 3.7% of sales,
incentive compensation for Category I Employees at the Gaylord facility would be
2.2% of base pay, computed as follows:

 

       3.7 - 1.5 = 2.2 x 1% = 2.2% of base pay.

 

  2. Facility management team at the Tampa, Gaylord and Hibbing facilities:

Pre-tax income at the facility managed by the management team from 0% to 1.5% of
sales – no incentive pay earned

Pre-tax income at the facility managed by the management team above 1.5% of
sales – incentive pay computed as 3% of base pay for each 1% of pre-tax income
in excess of 1.5% of sales earned at their facility, plus 1% of base pay for
each 1% of consolidated pre-tax income earned over 1.5% of consolidated sales,
up to a maximum incentive compensation equal to 100% of base pay.

Example: If pre-tax income at the Tampa facility totals 3.6% of sales, and
consolidated pre-tax income equals 2.0% of sales, incentive compensation for
each member of the facility management team in Tampa would equal 6.3% of base
pay for local plant performance plus .5% of base pay for Company performance for
a total incentive pay of 6.8% of base pay calculated as follows: 3.6 - 1.5 = 2.1
x 3% = 6.3% for local plant performance. 2 (consolidated pre-tax earnings) – 1.5
= .5 x 1% = .5% (assuming consolidated pre-tax earnings is greater than $400,000
after the incentive compensation is paid).

 

  3. Facility management team at the Fremont facility:

Pre-tax income at the Freemont facility from 0% to 1.5% of sales – no incentive
pay earned

Pre-tax income at the Freemont facility above 1.5% of sales – incentive pay
computed as 1.5% of base pay for each 1% of pre-tax income in excess of 1.5% of
sales, plus 1.0% of base pay for each 1% of consolidated pre-tax income earned
over 1.5% of consolidated sales, up to a maximum incentive compensation equal to
100% of base pay.

 

3



--------------------------------------------------------------------------------

The management team at each facility to be included in the management incentive
pay category in items 2 and 3 above, will be identified by senior management
each year. The facility management for 2006 is summarized in the table which
follows:

 

Facility

  

Job Position

Tampa

  

Director of Operations

Tampa

  

Director of Engineering

Tampa

  

Business Manager

Tampa

  

Business Manager

Tampa

  

Business Manager

Gaylord

  

Director of Operations

Gaylord

  

Director of Engineering

Gaylord

  

Production Manager

Gaylord

  

Business Manager

Gaylord

  

Business Manager

Gaylord

  

Business Manager

Hibbing

  

Director of Operations

Hibbing

  

Engineering Manager

Hibbing

  

Production Manager

Hibbing

  

Business Manager

Hibbing

  

Business Manager

Hibbing

  

Business Manager

Fremont

  

President – ROMD

Fremont

  

Vice Pres. – ROMD

Fremont

  

Dir of Business Development

Fremont

  

Director of Operations

 

4



--------------------------------------------------------------------------------

B. Support Staff – Category II Employees

The Company has several departments which include Accounting, Administration,
Advance Technologies, Information Technologies, MIG, Quality, Quote Group and
Strategy Materials, that provide support services to the three RMS facilities
(Gaylord, Hibbing and Tampa). Employees in these departments (Category II
Employees) are also included in the Plan and their incentive pay is computed as
a function of pre-tax income earned in each of the facilities as follows:

 

  1. Consolidated 2006 pre-tax earnings of $400,000 (after deducting all
incentive pay under the Plan) must be earned in 2006 before any incentive
compensation is paid.

 

  2. Pre-tax income for each RMS facility from 0% to 1.5% of sales – no
incentive pay earned from this facility.

 

  3. Pre-tax income for each RMS facility above 1.5% of sales – incentive pay
computed as .5% of base pay for each 1% of pre-tax income in excess of 1.5% of
sales, up to maximum incentive pay of 5% of base pay

 

  Example: Assuming the Company has 2006 pre-tax earnings of $400,000 (after
deduction of all incentive pay under the Plan and the Tampa plant earns pre-tax
income equal to 3.6% of sales, the Hibbing plant earns 2006 pre-tax income of
1.5% of sales and the Gaylord plant has 2006 pre-tax income of .5%, the
incentive pay for the support staff would equal 1.05% of base pay computed as
follows:. No incentive pay would be earned from either Hibbing or Gaylord, and
1.05% incentive pay would be earned from Tampa (3.6 – 1.5 = 2.1 x .5% = 1.05%).

C. Senior Management – Category III Employees

Incentive pay for the senior management team responsible for overall operations
of the Company will be computed as a function of 2006 pre-tax income earned from
the three RMS facilities (Gaylord, Hibbing and Tampa) combined. In addition, the
CEO and CFO will earn incentive pay based on 2006 pre-tax income from all
facilities, including the Fremont facility. The incentive pay will be computed
as follows:

 

  1. Consolidated pre-tax earnings of $400,000 (after deducting all incentive
pay payable under the Plan) must be earned in 2006 before any incentive
compensation is paid.

 

  2. Pre-tax income from 0% to 1.5% of sales – no incentive pay earned

 

5



--------------------------------------------------------------------------------

  3. Pre-tax income above 1.5% of sales – incentive pay computed as 10% of base
pay for each 1% of pre-tax income in excess of 1.5% of sales

 

  4. Pre-tax income above 1.5% of sales – 1,000 stock options granted for each
1% of pre-tax income in excess of 1.5% of sales, up to maximum incentive
compensation equal to 100% of base pay, contingent upon option availability
pursuant to the Reptron Electronics, Inc. Stock Option Plan.

Category III Employees included as the senior management team are set forth
below:

 

Position

  

Location

Chief Executive Officer

  

Tampa

Chief Financial Officer

  

Tampa

VP – Manufacturing Ops

  

Hibbing

VP – Sales

  

Minneapolis

VP – Materials

  

Tampa

VP – Engineering

  

Hibbing

Director of IT

  

Tampa

Example: Assuming consolidated pre-tax earnings of $400,000 (after deduction of
all amounts payable under the Plan) and the Hibbing facility has pre-tax
earnings of 1% of sales, Gaylord has pre-tax earnings of 2% of sales, Tampa has
pre-tax earnings of 3% of sales and Freemont has pre-tax earnings of 2.5% of
sales, the VP of Sales, for example, would receive incentive pay equal to .2% of
base pay, computed as follows:

No incentive pay would be earned on Hibbing, incentive pay of .05% of base pay
would be earned on Gaylord (2—1.5 = .5 x 10% = 5%) and incentive pay of .15% of
base pay would be earned on Tampa (3 - 1.5 = 1.5 x 10% = 15% for a total of 20%
of base pay.

Assuming the same facts as above, the CEO, by way of example, would receive the
same incentive pay as above plus .10% of base pay that would be earned on the
Freemont Facility (2.5 - 1.5 = 1 x 10% = 10%) for a total of 30% of base pay.

 

6